      Case 2:19-cv-00970-KJD-BNW Document 5 Filed 08/23/19 Page 1 of 3



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                   UNITED STATES DISTRICT COURT
9                                            DISTRICT OF NEVADA
10

11
      U.S. BANK NATIONAL ASSOCIATION,                        Case No.: 2:19-cv-00970-KJD-BNW
      AS TRUSTEE FOR THE HOLDERS OF
12
      THE FIRST FRANKLIN MORTGAGE                             STIPULATION AND PROPOSED
      LOAN TRUST MORTGAGE PASS-                               ORDER EXTENDING DEFENDANT
13
      THROUGH CERTIFICATES, SERIES 2005-                      FIDELITY NATIONAL TITLE
      FF9,                                                    INSURANCE COMPANY’S TIME TO
14
                                                              RESPOND TO COMPLAINT
                                Plaintiff,
15
                                                                          (First Request)
                        vs.
16
      FIDELITY NATIONAL TITLE
17
      INSURANCE COMPANY,
18
                                Defendants.
19

20

21              Plaintiff U.S. Bank National Association, as Trustee for the Holders of the First Franklin
22   Mortgage Loan Trust Mortgage Pass-Through Certificates, Series 2005-FF9 (“U.S. Bank”), and
23   defendant Fidelity National Title Insurance Company (“Fidelity”), by and through their counsel of
24   record, hereby stipulate as follows:
25              WHEREAS, U.S. Bank filed its complaint in this matter on June 7, 2019 (ECF No. 1);
26              WHEREAS, Fidelity was served with the summons and complaint on or about August 2,
27   2019;
28              WHEREAS, Fidelity’s response to the complaint is due August 23, 2019;

                                                         1
                                      STIPULATION AND PROPOSED ORDER
     501968.1
      Case 2:19-cv-00970-KJD-BNW Document 5 Filed 08/23/19 Page 2 of 3



1               WHEREAS, U.S. Bank has agreed to extend Fidelity’s time to respond to the complaint
2    to September 6, 2019; and
3               WHEREAS, this is the first stipulation for an extension of Fidelity’s time to respond to
4    the complaint.
5               Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
6    and agree as follows:
7               1. Fidelity shall file its response to the complaint in this matter on or before September 6,
8                  2019.
9    //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                          2
                                      STIPULATION AND PROPOSED ORDER
     501968.1
      Case 2:19-cv-00970-KJD-BNW Document 5 Filed 08/23/19 Page 3 of 3



1               2. Fidelity intends to preserve its right and does not expressly waive any and all defenses
2                  listed in Fed. R. Civ. P. 12(b), including with respect to whether it is subject to
3                  personal jurisdiction in this forum.

4
     Dated this 23rd day of August 2019
5
                                                      EARLY SULLIVAN WRIGHT
6                                                      GIZER & McRAE LLP

7                                                          /s/--Kevin S. Sinclair
                                                    By:
8                                                   Kevin S. Sinclair, Esq.
                                                    Nevada Bar No. 12277
9                                                   Sophia S. Lau, Esq.
                                                    Nevada Bar No. 13365
10                                                  8716 Spanish Ridge Avenue, Suite 105
                                                    Las Vegas, Nevada 89148
11
                                                    Attorneys for Fidelity National Title Insurance
12                                                  Company

13   Dated this 23rd day of August 2019               WRIGHT, FINLAY & ZAK, LLP

14                                                        /s/--Matthew S. Carter

15                                                  By:
                                                    Matthew S. Carter, Esq.
16                                                  Nevada Bar No. 9524
                                                    Lindsay D. Robbins, Esq.
17                                                  Nevada Bar No. 13474
                                                    7785 W. Sahara Ave., Suite 200
18                                                  Las Vegas, NV 89117

19                                                  U.S. Bank National Association, as Trustee for the
                                                    Holders of the First Franklin Mortgage Loan Trust
20                                                  Mortgage Pass-Through Certificates, Series 2005-FF9

21                                                    ORDER

22                                                  IT IS SO ORDERED:
                                           IT IS SO ORDERED
23
                                           DATED: AugustBy:
                                                         26, 2019
24                                                             KENT J. DAWSON
                                                               UNITED STATES DISTRICT JUDGE
25

26                                         __________________________________________________
                                                       Dated:
                                           BRENDA WEKSLER
27                                         UNITED STATES MAGISTRATE JUDGE

28

                                                           3
                                     STIPULATION AND PROPOSED ORDER
     501968.1
